Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them that certain Amendment No. 15 to the Statement on Schedule 13D filed on July 2, 2007 (including additional amendments thereto) with respect to the shares of Common Stock, $0.001 par value, of Kensey Nash Corporation.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: December 3, 2008 PARCHE, LLC By: RCG Starboard Advisors, LLC, its managing member RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD By: RCG Starboard Advisors, LLC, its investment manager RCG STARBOARD ADVISORS, LLC By: Ramius LLC, its sole member RAMIUS ENTERPRISE MASTER FUND LTD By: Ramius Advisors LLC, its investment advisor RAMIUS ADVISORS, LLC By: Ramius LLC, its sole member RAMIUS LLC By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon /s/ Jeffrey C. Smith JEFFREY M. SOLOMON JEFFREY C. SMITH Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
